 



Exhibit 10.87
FIRST AMENDMENT TO CREDIT AGREEMENT
     FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of June 21, 2007 (this
“Amendment”), among Herbalife International, Inc., a Nevada corporation
(“Borrower”), Herbalife Ltd., a Cayman Islands exempted company with limited
liability (“Holdings”), and the other guarantors identified as such on the
signature pages hereto (together with Borrower and Holdings, the “Loan
Parties”), the Lenders (as defined in the Credit Agreement (as defined below))
signatory hereto, Merrill Lynch Capital Corporation (“MLCC”), as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), in
connection with that certain Credit Agreement, dated as of July 21, 2006 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among the Loan Parties, the lenders from time to time party
to the Credit Agreement (the “Lenders”), the Administrative Agent and the other
agents identified therein. Capitalized terms used herein but not otherwise
defined herein shall have the meanings given such terms in the Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Borrower has asked the Lenders to amend certain provisions of the
Credit Agreement; and
     WHEREAS, the Lenders signatory hereto are willing to consent to such
amendments on the terms and subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, the Loan Parties, the Lenders signatory hereto and the Administrative
Agent hereby agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
     Immediately upon the Effective Date (as defined in Article III below), the
following amendments to the Credit Agreement shall become operative:
     Section 1.1 Section 2.18 of the Credit Agreement is hereby amended and
restated in its entirely as follows:
     (a) Borrower may by written notice to the Administrative Agent elect to
request on one or more occasions
     (i) the establishment of one or more additional term loan commitments
(each, an “Additional Term Loan Commitment”; and the term loans made pursuant to
such Additional Term Loan Commitments are referred to herein as “Additional Term
Loans”) and/or
     (ii) an increase in the aggregate Revolving Commitments (each such
increase, an “Additional Revolving Commitment”, and the Additional Term Loan
Commitments and the Additional Revolving Commitments, the “Additional
Commitments”)

 



--------------------------------------------------------------------------------



 



so long as after giving effect to any such request the aggregate amount of
Additional Term Loan Commitments and Additional Revolving Commitments does not
exceed $200.0 million.
     Each such notice shall specify
     (A) the date (each, an “Increased Amount Date”) on which Borrower proposes
that the Additional Term Loan Commitments and/or Additional Revolving
Commitments, as the case may be, shall be effective, which shall be a date not
less than 1 Business Day nor more than 90 days after the date on which such
notice is delivered to the Administrative Agent or such earlier date as may
reasonably be acceptable to the Administrative Agent and
     (B) the amount of the Additional Term Loan Commitments and/or Additional
Revolving Commitments being requested (which shall be in an aggregate principal
amount that is not less than $25.0 million or any integral multiple of
$5.0 million in excess thereof, provided that such amount may be less than
$25.0 million if such amount represents all of the remaining availability under
the maximum aggregate principal amount of Additional Commitments set forth
above).
The Administrative Agent shall promptly notify each Term Lender and each
Revolving Lender of such notice and of the proposed terms and conditions of the
Additional Commitments.
Borrower may arrange for one or more banks or other entities (which may be a
Lender) to extend Additional Term Loan Commitments and/or Additional Revolving
Commitments in an aggregate amount equal to the amount requested in such notice
from the Borrower of Additional Term Loan Commitments and/or Additional
Revolving Commitments, as applicable; provided, however, that each such bank or
other entity, if not already a Lender hereunder, shall be subject to the prior
approval of the Administrative Agent (and, in the case of Additional Revolving
Commitments, the Issuing Bank), which consent shall not be unreasonably withheld
or delayed; provided that any Lender, bank or other entity approached to provide
all or a portion of the Additional Commitments may elect or decline, in its sole
discretion, to provide an Additional Commitment. Subject to the foregoing, each
Lender, bank or other entity that provides an Additional Commitment shall be an
Additional Lender hereunder (each, an “Additional Lender”).
     (b) Any such Additional Term Loan Commitment and Additional Revolving
Commitment shall become effective as of such Increased Amount Date, provided
that
     (i) no Default or Event of Default shall exist on the Increased Amount Date
before or immediately after giving effect to such Additional Term Loan
Commitments or Additional Revolving Commitments, as the case may be;
     (ii) Borrower shall be in pro forma compliance with each of the covenants
set forth in Section 6.07 as of the last day of the most recently ended fiscal
quarter for which financial statements are delivered pursuant to Section 5.01
or, if more recent, are available to Borrower after giving effect to such
Additional Term Loan Commitments or Additional Revolving Commitments, as the
case may be; and

2



--------------------------------------------------------------------------------



 



     (iii) the Additional Term Loan Commitments or Additional Revolving
Commitments, as the case may be, shall be effected pursuant to one or more
joinder agreements (in form and substance reasonably acceptable to the
Administrative Agent) executed and delivered by Borrower, the Administrative
Agent and the corresponding Additional Lenders, and each of which shall be
recorded in the Register.
     (c) Any Additional Term Loans made on an Increased Amount Date shall, for
all purposes, constitute “Term Loans” hereunder. The terms and provisions of the
Additional Term Loans and Additional Term Loan Commitments shall be identical to
the initial Term Loans and initial Term Loan Commitments made hereunder. On any
Increased Amount Date on which any Additional Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each Additional Lender with an Additional Term Loan Commitment shall make an
Additional Term Loan to Borrower in an amount equal to its Additional Term Loan
Commitment, and (ii) each Additional Lender with an Additional Term Loan
Commitment shall become a Term Lender and a Lender hereunder with respect to the
Additional Term Loan Commitment and the Additional Term Loans made pursuant
thereto.
     Any Additional Revolving Commitments made on an Increased Amount Date,
shall, for all purposes, constitute “Revolving Commitments” hereunder, and each
Loan made pursuant to a Lender’s Additional Revolving Commitment (each, an
“Additional Revolving Loan”, and together with the Additional Term Loans, the
“Additional Loans”) shall, for all purposes, constitute a “Revolving Loan”
hereunder. The terms and provisions of the Additional Revolving Loans and
Additional Revolving Commitments shall be identical to the initial Revolving
Loans and Revolving Commitments made hereunder. On any Increased Amount Date on
which any Additional Revolving Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions (A) each Additional Lender
with an Additional Revolving Commitment agrees to make Revolving Loans to
Borrower in an amount equal to its Additional Revolving Commitment in addition
to such Lender’s Revolving Commitment prior to the Increased Amount Date, if
any, and (B) each Additional Lender with an Additional Revolving Commitment
shall become a Revolving Lender and a Lender hereunder with respect to the
Additional Revolving Commitment and the Revolving Loans made pursuant thereto.
     (d) The Additional Loans will constitute Obligations hereunder for all
purposes of this Agreement and the Security Documents and will be secured by the
Collateral securing the other Obligations. The parties hereto acknowledge and
agree that the Administrative Agent may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.18, including, without limitation,
conforming amendments (which may be in the form of an amendment and restatement)
to provide for the Additional Loans to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving Loans
hereunder, as applicable; provided that such amendments may not alter the
obligations of the Loan Parties under the Loan Documents except as provided in
this Section.
     Section 1.2 Amended Definitions. Section 1.01 of the Credit Agreement is
amended as follows:

3



--------------------------------------------------------------------------------



 



     The definition of “Revolving Commitment” is amended by (a) deleting the
word “and” where it appears immediately before “reduced or increased from time
to time” in the first sentence and replacing it with a comma and (b) inserting
at the end of the first sentence, immediately before the period, the following:
     and (c) increased from time to time pursuant to Section 2.18
ARTICLE II
CONDITIONS TO EFFECTIVENESS
     Immediately upon the satisfaction of all of the following conditions, the
amendments contained in Article I of this Amendment shall become effective (the
date on which the applicable conditions are satisfied being the “Effective
Date”):
     (a) Amendment. The Administrative Agent shall have received a duly executed
counterpart of this Amendment from each of the Loan Parties, the Administrative
Agent and the Required Lenders.
     (b) Representations and Warranties. Each of the representations and
warranties set forth in Article III of the Credit Agreement (as amended by this
Amendment) or in any other Loan Document shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the Effective Date with the same effect as though
made on and as of such Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case shall have
been true and correct in all material respects (except that those that are
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of such earlier date).
     (c) Default. No Default or Event of Default shall have occurred and be
continuing.
     (d) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Financial Officer of
Borrower, confirming compliance with the conditions precedent set forth in
(b) and (c) of this Article III.
     (e) Fees and Expenses. Notwithstanding anything contained in the Credit
Agreement, as amended hereby, or any other Loan Document and in addition to any
fees and expenses required to be paid by Borrower thereunder, the Administrative
Agent shall have received all fees and other amounts due and payable on or prior
to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including the reasonable legal
fees and expenses of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel
to the Administrative Agent) required to be reimbursed or paid by Borrower in
connection with the preparation, execution and delivery of this Amendment.

4



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
     Section 3.1 Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any Agent or any
Lender under the Loan Documents, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Documents in similar or different
circumstances. This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.
     Section 3.2 No Representations by Lenders or Agents. The Loan Parties
hereby acknowledge that they have not relied on any representation, written or
oral, express or implied, by any Lender or any Agent, in entering into this
Amendment.
     Section 3.3 Representations of the Loan Parties. Each Loan Party represents
and warrants to the Agents and the Lenders that (a) the execution, delivery and
performance by it of this Amendment are within such entity’s powers and have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, (b) it has received all necessary governmental,
regulatory or other approvals for the execution and delivery of this Amendment
and the execution, delivery and performance by it of this Amendment do not and
will not contravene or conflict with any provision of (i) any law, (ii) any
judgment, decree or order or (iii) its articles of incorporation, bylaws,
articles or certificate of formation, operating agreement or partnership
agreement, (c) the execution, delivery and performance by it of this Amendment
do not and will not contravene or conflict with or constitute a default under,
or cause any lien to arise under, any provision of any material agreement or
instrument binding upon any Loan Party or upon any of the respective property of
a Loan Party and (d) this Amendment and the Credit Agreement, as amended by this
Amendment, are legal, valid and binding obligations of such entity, enforceable
against it in accordance with their respective terms. Each Loan Party further
represents and warrants to the Agents and the Lenders that (a) each of the
representations and warranties set forth in Article III of the Credit Agreement
(as amended by this Amendment) or in any other Loan Document are true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” are true and
correct in all respects) on and as of the Effective Date with the same effect as
though made on and as of such Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case shall have been true and correct in all material respects (except that
those that are qualified as to “materiality” or “Material Adverse Effect” are
true and correct in all respects) on and as of such earlier date), (b) no
Default or Event of Default has occurred and is continuing before or after
giving effect to this Amendment, and (c) since December 31, 2005, there has been
no change that could reasonably be expected to result in a Material Adverse
Effect.
     Section 3.4 Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby and by the Credit Agreement.

5



--------------------------------------------------------------------------------



 



     Section 3.5 Headings. Article and section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
     Section 3.6 Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 3.7 Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
     Section 3.8 Costs and Expenses. Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery, and administration of this Amendment
and the other Loan Documents (whether or not the transactions hereby or thereby
contemplated shall be consummated).
     Section 3.9 GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     Section 3.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 3.10.
     Section 3.11 Ratification of Guarantees. Each Loan Party hereby consents to
this Amendment and hereby confirms and agrees that (a) notwithstanding the
effectiveness of this Amendment, each of the Loan Documents to which such person
is a party is, and shall continue to be, in full force and effect and each such
Loan Document is hereby ratified and confirmed in all respects, in each case as
amended by this Amendment, (b) the Security Documents to which such person is a
party and all of the Collateral described therein do, and shall continue to,
secure the payment of all of the Secured Obligations (as defined in the U.S.
Security Agreement) including without limitation the Additional Loans and
(c) each Additional [Term/Revolving] Lender (as defined in this Amendment) is a
Secured Party.
[remainder of page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered as of the date first above written.

                  HERBALIFE INTERNATIONAL, INC.,         a Nevada corporation,
as Borrower    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WH CAPITAL CORPORATION,         a Nevada corporation, as a
Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL OF AMERICA, INC.,         a Nevada
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL OF EUROPE, INC.,         a California
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL COMMUNICATIONS, INC.,         a
California corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  HERBALIFE INTERNATIONAL DISTRIBUTION, INC.,         a
California corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE TAIWAN, INC.,         a California corporation, as a
Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL (THAILAND), LTD.,         a California
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL DO BRASIL LTDA.,         a corporation
dually organized in Brazil and Delaware, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE LTD.,         a Cayman Islands exempted company with
limited liability, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  WH INTERMEDIATE HOLDINGS LTD.,         a Cayman Islands
exempted company with limited liability, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HBL LTD.,         a Cayman Islands exempted company with limited
liability, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HV HOLDINGS LTD.,         a Cayman Islands exempted company with
limited liability, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE DISTRIBUTION LTD.,         a Cayman Islands exempted
company with limited liability, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WH LUXEMBOURG HOLDINGS S.à.R.L.,         a Luxembourg
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  HLF LUXEMBOURG HOLDINGS S.à R.L.,         a Luxembourg
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WH LUXEMBOURG INTERMEDIATE HOLDINGS S.à.R.L.,         a
Luxembourg corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL LUXEMBOURG S.À.R.L.,         a
Luxembourg corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE LUXEMBOURG DISTRIBUTION S.à.R.L.,         a Luxembourg
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH CAPITAL CORPORATION,         as a Lender and
Administrative Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,         as a Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY & CO. INCORPORATED,         as a Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH, as a Lender and Issuing Bank    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,         as a Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP.,         as a Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  CITICORP USA, INC.,         as a Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  [LENDER],         as a Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 